Motion by Attorney General for temporary stay allowed 26 June 2000 pending determination of the State’s petition for discretionary review. Motion by defendant to expedite determination of the State’s petitions for discretionary review and writ of supersedeas allowed 12 July 2000. Petition by Attorney General for writ of supersedeas allowed 12 July 2000. Petition by Attorney General for discretionary review pursuant to G.S. 7A-31 allowed 12 July 2000. Conditional petition by defendant for discretionary review pursuant to G.S. 7A-31 allowed 12 July 2000.